 



EXHIBIT 10.3
AMENDMENT NO. 2
to the
AMENDED AND RESTATED OPERATING AGREEMENT
of
AMERICAN PROCESSING COMPANY, LLC
     THIS AMENDMENT NO. 2 (this “Amendment”) to that certain Amended and
Restated Operating Agreement, dated as of March 14, 2006, as amended by that
certain Amendment No. 1 to the Amended and Restated Operating Agreement, dated
as of January 9, 2007 (the “Operating Agreement”), by and among American
Processing Company, LLC, a Michigan limited liability company (the “Company”),
Dolan APC, LLC, a Delaware limited liability company (“Dolan”), Trott & Trott,
PC, a Michigan professional service corporation (“Trott & Trott”) and Feiwell &
Hannoy Professional Corporation, an Indiana professional corporation (“F&H”), is
made and entered into to be effective for all purposes as of November 30, 2007
by and among the Company, the Manager and the persons set forth as Members on
Exhibit A attached hereto. Capitalized terms used but not otherwise defined
herein shall have meanings specified in the Operating Agreement.
RECITALS
     A. Dolan and Trott & Trott are each parties to a Common Unit Purchase
Agreement, dated as of the date hereof, pursuant to which Dolan agreed to
purchase 95,000 Common Units from Trott & Trott on the terms and conditions set
forth therein.
     B. Dolan and F&H are each parties to a Common Unit Purchase Agreement,
dated as of the date hereof, pursuant to which Dolan agreed to purchase 23,560
Common Units from F&H on the terms and conditions set forth therein.
     C. Pursuant to Section 10.4 of the Operating Agreement, the Manager and a
Supermajority-in-Interest of the Members have agreed to amend the terms of the
Operating Agreement as provided in this Amendment.
AGREEMENT
1. AMENDMENT
     1.1 The definition of “Formula Value Per Common Unit” in Article I of the
Operating Agreement is hereby amended and restated in its entirety as follows:
“Formula Value Per Common Unit” means, as of a specified date, an amount equal
to the quotient of (x) the difference between (i) the product of (A) the
Company’s Adjusted EBITDA for the most recently completed twelve (12) calendar
months prior to such date and (B) 6.25 and (ii) the aggregate amount of any
interest bearing indebtedness of the Company as of such date and (y) the number
of Common Units of the Company outstanding as of such date (determined on a
Common Equivalent Basis).

1



--------------------------------------------------------------------------------



 



     1.2 The definition of “Supermajority-in-Interest of the Members” in
Article I of the Operating Agreement is hereby amended and restated in its
entirety as follows:
“Supermajority-in-Interest of the Members” means the Member or Members holding
in the aggregate ninety percent (90%) or more of the Participating Percentages
held by the Members.
     1.3 Section 3.2 of the Partnership Agreement shall be deleted in its
entirety and the following shall be inserted as the amended and restated
Section 3.2:
“3.2 Capital Contributions. Each of the Members has made one or more capital
contributions to the Company, which have been recorded on the books and records
of the Company. No Member shall be required to make any further capital
contributions to the Company.”
     1.4 The following sentence shall be added to the end of Section 7.7(a) of
the Operating Agreement:
“The parties acknowledge and agree that, for purposes of calculating the
Repurchase Price, the specified date with respect to the Formula Value Per
Common Unit shall be the Put Closing Date (as defined below).”
     1.5 Exhibit A of the Operating Agreement is hereby replaced with Exhibit A
attached hereto.
2. REFERENCE TO AND EFFECT ON THE OPERATING AGREEMENT
     2.1 Each reference in the Operating Agreement to “this Agreement”,
“hereunder”, “hereof”, "herein”, or words of like import shall mean and be a
reference to the Operating Agreement as amended hereby.
     2.2 Except as specifically amended above, the Operating Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
3. MISCELLANEOUS
     3.1 This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. This Amendment, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission (including transmission in portable document format by electronic
mail), shall be treated in all manner and respects and for all purposes as an
original agreement and shall be considered to have the same binding legal effect
as if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them to all other parties, except that the failure of
any party to comply with such a request shall not render this Amendment invalid
or unenforceable. No party hereto shall raise the use of a facsimile machine or
other electronic transmission to deliver a signature, or the fact that any
signature was transmitted or

2



--------------------------------------------------------------------------------



 



communicated through the use of a facsimile machine or other electronic
transmission, as a defense to the formation or enforceability of a contract and
each such party forever waives any such defense.
     3.2 Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
     3.3 Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.
     3.4 The language used in this Amendment will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
     3.5 If and to the extent there are any inconsistencies between the
Operating Agreement and this Amendment, the terms of this Amendment shall
control.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

                  COMPANY:    
 
                AMERICAN PROCESSING COMPANY, LLC    
 
           
 
  By:   DOLAN APC LLC    
 
  Its:   Manager    
 
           
 
  By:   /s/ Scott J. Pollei    
 
  Name:  
 
Scott J. Pollei    
 
  Its:   Vice President    
 
                MANAGER:    
 
                DOLAN APC LLC    
 
           
 
  By:   /s/ Scott J. Pollei    
 
  Name:  
 
Scott J. Pollei    
 
  Its:   Vice President    
 
                MEMBERS:    
 
                DOLAN APC LLC    
 
           
 
  By:   /s/ Scott J. Pollei    
 
  Name:  
 
Scott J. Pollei    
 
  Its:   Vice President    
 
                TROTT & TROTT, P.C.    
 
           
 
  By:   /s/ David A. Trott    
 
  Name:  
 
David A. Trott    
 
  Its:   President    
 
                FEIWELL & HANNOY PROFESSIONAL CORPORATION    
 
           
 
  By:   /s/ Douglas J. Hannoy    
 
  Name:  
 
Douglas J. Hannoy    
 
  Its:   President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Members, Capital Contributions, Capital Accounts
Common Units and Participating Percentages

                  Name, Address, Phone         and Fax of Member   Common Units
  Participating Percentage
Dolan APC, LLC
c/o Dolan Media Company
1200 Baker Building
706 Second Avenue South
Minneapolis, Minnesota 55402
Phone: (612) 317-9425
Fax: (612) 317-9434
Attention: James P. Dolan
    928,560       88.677 %
 
               
Trott & Trott, P.C.
31440 Northwestern Highway
Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
Attention: David A. Trott

    95,000       9.073 %
 
               
Feiwell & Hannoy Professional Corporation
251 North Illinois Street,
Suite 1700
Indianapolis, Indiana 46204
Phone: (317) 237-2727
Fax: (317) 237-2722
Attention: [                    ]
    23,560       2.250 %
 
               
 
               
TOTAL:
    1,047,120       100.000 %

5